Title: To John Adams from John Quincy Adams, 24 November 1817
From: Adams, John Quincy
To: Adams, John


				
					Dear Sir.
					Washington 24. November 1817.
				
				I have to answer two Letters from you—one of 28 October, and the other of 13. November—Tant va la Cruche à l’eau qu’à la fin elle se casse, was an old french proverb, long before Washington’s Mother was born. Tant va la Cruche a l’eau qu’à la fin elle s’emplit is the variation of Beaumarchais’s Basila in the Marriage of Figaro—But whether the pitcher is filled or whether it is broken it was made to go to the water, and go to the water it must. Break it also must, a little sooner or a little later, and pitchers when they come from the hands of the Potter, would be very unreasonable if they should refuse going to the water because they may thereby be brought a little sooner to the end, to which they must come at last—I have heard of a highway robber, who upon going to the scaffold was asked, why he had not been deterred from leading such a life, by the fear of the halter; answered—“It is only” one more disease, that we are subject to, than others—Now under every form of Government, a man who devotes his life to the public, must have a little of the philosophy of that highwayman—He must be sensible that his calling is subject to one more disease than others, and when it comes must bear its sufferings and its consequences with what Patience and resignation he can.You know that in my own person I am not without experience of the vicissitudes of public favour and displeasure—That I have once gone through the process of being discarded with signal marks of disapprobation by those whom I had most faithfully served, and of being abandoned at the critical hour, by those upon whose friendship I had the strongest claims. In a situation more conspicuous and therefore more perilous, and the fall from which must be in every probability irrecoverable, without a single friend upon whose aid or support I can with any confidence rely, you may be assured that I am not blind to the real circumstances of my situation, and that with the sense of my obligation to devote all my faculties and all my time to the public service in which I am engaged; the result as it may affect my family or myself must be left to my Countrymen and to Heaven.The choice of a Representative to Congress for the Boston districts has been a circumstance indicating the temper of the time and of the place more curiously than I could have imagined it to be possible—But there is a dessous des Cartes, of which I doubt whether you have heard—Dean Swift or some other wiseacre has said that in politcal arithmetic two and two do not make four; and on the same principle it may be seen that in party logic the conclusion does not follow from the premises—What difference of principle is there for instance between Mr Mason, and Mr Lloyd? And why should those who were so ardent for the one, be so frigid for the other? this of itself would appear sufficiently strange—But that the very same party which first nominated Mr Mason, should take an antipathy to him, the moment he was adopted by their opponents, is like Othello’s adventures—“passing strange—and wondrous pitiful”—The town of Boston for the last ten years has been spell-bound—The talisman is at length broken—The portion of the federal party, who for ten years have suffered themselves to be brow-beaten and bullied, and juggled into the support of men and things disapproved by their Consciences, have at length for once burst their bands, and determined to be Americans in deed as well as in name—The Spring Elections however must pass before it can be seen whether this is merely a momentary struggle against the excessive servility required of them, or whether they will find it possible to coalesce with the party hitherto in the Minority, so as to redeem them from the thraldom to which they have so long submitted—In geometrical progression the product of the extremes you know is equal to that of the intermediates—Something like this often occurs in politics—I am therefore not at all surprized to hear that the Austins at the late Election should have favoured if not voted for Mr Ritchie—And I have seen an extract from the Daily advertiser; using quite a flattering and coaxing Style towards two or three of the ultra-Republicans, who in Caucus made speeches against voting for Mr Mason.Mr J. T. Austin is one of the rising, and promising characters in our State He has been employed as the public Agent, for the Commission under the 4th. Article of the Treaty of Ghent, and has distinguished himself in that Service—The Commissioners have just made known their Report—It is Suum-cuique—the Status ante Bellum—We get back Moose Island; and the British keep Grand Menan—All this might have been done without the trouble and expence of a Commission, but John Bull has a marvelous propensity to “cavil with us for the ninth part of a hair.”Since I began this Letter I have received your’s of the 18th. instant enclosing one from Captain Riley to you—Mr Simpson had written to me, stating that he had authorized Captain Riley to act as his agent for the settlement of his accounts at the Treasury, and I had answered him that the accounting Officers would readily admit him in that capacity—I am afraid from what I see in the Newspapers that Captain Riley deals too largely in invective as well as in flattery—Some strong documents to discredit his book have just been published at New-York; but it will be proper to wait for his reply.Mr Rush as you have seen, has sailed from Annapolis, in the line of Battle Ship Franklin; going on a Mission of Peace—The Cabinet is full; and the Session of Congress commences next Monday—The new Secretary at War, Mr Calhoun, has not yet arrived—I have not the pleasure of his acquaintance, but his reputation here is high—Mr Wirt the Attorney General is already here. He has recently published a life of your friend, and early co-adjutor Patrick Henry, of which I have seen some interesting extracts—I have had an excellent Letter from Mr Jefferson about weights, measures and the Abbé de Pradt—We have just despatched a Triumvirate to South America. yours dutifully and affectionately
				
					A.
				
				
			